LECHE, J.
This suit is upon an insurance policy for one thousand dollars issued by defendant on the life of Pierre S. Fisette, under the same circumstances as a similar policy involved in the suit of Mrs. Marie S. Fisette against the same defendant. Fisette applied for insurance in the sum of two thousand dollars and two policies of one thousand dollars each, were issued, the- one involved in this case and the other in the case of Mrs. Fisette. The issues being the same in both cases, the suits were consolidated for trial and argument, and on appeal in this court they were again consolidated for argument.
Wherefore for the reasons adduced in the case of Mrs. Marie S. Fisette vs. The Mu*434tual Life Ins. Co., of New York, this day decided by this court,
It is ordered that the judgment appealed from be avoided and reversed at the cost of plaintiff and appellee and that the premium paid by the insured and deposited by defendant in the registry of the lower eourt be recognized as belonging to plaintiff.